1           Edward J. Maney
            Chapter 13 Trustee
2           101 N. First Ave., Suite 1775
            Phoenix, Arizona 85003
3           Telephone (602) 277-3776
            ejm@maney13trustee.com
4
                                    IN THE UNITED STATES BANKRUPTCY COURT
5                                           FOR THE DISTRICT OF ARIZONA

6           In re:                                           )      CHAPTER 13 PROCEEDINGS
                                                             )
7                                                            )      CASE NO. # 2: 19-02542-MCW
                     THOMAS RODRIQUEZ-RUIZ,                  )
8                                                            )      TRUSTEE'S EVALUATION AND
                                                             )      RECOMMENDATION(S) REPORT WITH
9                                                            )      NOTICE OF POTENTIAL DISMISSAL IF
                                                             )      CONDITIONS ARE NOT SATISFIED
10                                                           )      RE: CHAPTER 13 PLAN
                                            (Debtor(s)       )      docket #11      filed March 21, 2019
11

12                   Edward J. Maney, Trustee, has analyzed the Debtor’s Chapter 13 Plan and supporting

13          documents and submits the following evaluation and recommendation(s):
14
       General requirements:
15

16
            a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                   all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                     the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                   submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19      b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                     amended plan or motion for moratorium.
20
        c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                   Confirming Plan unless an amended or modified plan is filed and noticed out.

22      d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                     copies of their federal and state income tax returns for every year during the duration of the
23                   Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24      e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                     Order shall not constitute an informal proof of claim for any creditor.”
25
       f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                   remit all payments on or before the stated due date each month. Debtor is advised that when
                     payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                     a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                   Case can be discharged. This requirement is effective regardless of Plan payments
                     suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:19-bk-02542-MCW                 Doc 17       Filed 06/06/19    Entered 06/06/19 14:20:58         Desc
                                                           Page 1 of 4
1                                                                             Trustee’s Recommendation
                                                                              Case No.# 2: 19-02542-MCW
2                                                                             Page #2

3

4

5       g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
             on all required tax filings and any domestic support orders.
6
        h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
7            Confirming, that they are current on all payments that have come due on any Domestic Support
             Orders since the filing of their case and that they are current on all required tax return
8            filings [pursuant to 11 U.S.C. §1308].
9
        i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
10           accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
             Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
11           Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
             counsel.
12

13

14
       Specific Recommendations:
15

16

17
       1.    The Trustee requires the debtors supply a copy of bank statement that reveals the balance
18           on hand -- in all three (3) of his bank accounts -- on the date of the filing of his case.

19     2.    The Internal Revenue Service's proof of claim [#2] dated March 25, 2019 indicated Debtor has
             not filed income tax returns for 2018. The Trustee has received a copy of this return from the
20           debtors. It is the debtors’ responsibility to follow-up with the taxing authority to see that the claim
             is amended or withdrawn.
21
       3.    The Chapter 13 Plan states that Inova Federal Credit Union (2013 Ford F150) will be paid an
22           amount greater than that listed on the proof of claim [#3]. The debtor(s) may use the lesser claim
             amount in the Stipulated Order Confirming Plan.
23
       4.    The proof of claim filed by CCRD Global, LLC/FCI Lender Services (mortgage - claim #6) differs
24           by classification and/or amount from this creditor's treatment under the Plan. To resolve this
             discrepancy, the Trustee requires either; a) Debtor object to the Proof of Claim; b) the creditor
25           sign-off on an Order Confirming; c) the Order Confirming be altered to pay the creditor pursuant
             to the Proof of Claim including payment of the contract rate of interest; or d) Debtor file an
26           Amended Plan to provide for the creditor's claim as shown by the Proof of Claim.
27     5.    Considering items #2, #3 and #4 above, the Trustee's analysis reveals a $23,907 funding
             shortfall including a small Chapter 7 Reconciliation amount, which must be cured before the Plan
28
             can be confirmed.

     Case 2:19-bk-02542-MCW          Doc 17      Filed 06/06/19      Entered 06/06/19 14:20:58          Desc
                                                   Page 2 of 4
1                                                                       Trustee’s Recommendation
                                                                        Case No.# 2: 19-02542-MCW
2                                                                       Page #3

3

4

5      6.   The Trustee notes Debtor's payroll deduction for a retirement or 401k plan loan repayment of $90
            per month. The Trustee requires documentation regarding the terms of the loan, current loan
6           balance and completion date. If installment payments cease prior to the end of the Chapter 13
            Plan, the Trustee requires Plan payments to increase accordingly.
7

8

9

10                  In summary, the Plan can be confirmed subject to the condition(s) noted above,
            adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
11          Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
            the debtors (where applicable), debtors counsel and objecting creditors if there are any.
12           General unsecured creditors (including secured creditors with unsecured deficiency balances)
            will be paid through the Trustee, subject to timely filed and allowed claims. Chapter 7
13          reconciliation requirement must be met given debtors’ scheduled $26.25 equity in non-exempt
            property at petition date. You are hereby advised that the Trustee may lodge an Order of
14          Dismissal should Debtor fail to resolve item(s) #1, #5, #6 above and submit a Stipulated
            Order Confirming to the Trustee for review and signature or request a hearing within 30
15          days from the date of the mailing of this Trustee's Recommendation.

16

17

18          Date See Electronic Signature Block

19                                                               EDWARD J. MANEY,
                                                                 CHAPTER 13 TRUSTEE
20

21

22

23                                                           Edward J. Digitally          signed
                                                                                 by Edward J.
24                                                           Maney, Maney, Esq.
                                                                                 Date: 2019.06.05
                                                         By: Esq.
25
                                                                                 13:30:26 -07'00'
                                                              _______________________________
26                                                             Edward J. Maney ABN 12256
                                                                 CHAPTER 13 TRUSTEE
27                                                               101 North First Ave., Suite 1775
                                                                 Phoenix, Arizona 85003
28                                                               (602) 277-3776
                                                                 ejm@maney13trustee.com

     Case 2:19-bk-02542-MCW       Doc 17     Filed 06/06/19     Entered 06/06/19 14:20:58       Desc
                                               Page 3 of 4
1                                                                            Trustee’s Recommendation
                                                                             Case No.# 2: 19-02542-MCW
2                                                                            Page #4

3

4           Copies of the forgoing
            mailed on [see electronic signature],
5           to the following:

6

7
            Thomas Rodriguez-Ruiz
8           4717 E. Vineyard Road
            Phoenix, Arizona 85042
9           Debtor

10

11          Martin J. Berkley, Esq.
            4041 S. McClintock Dr.
12          Suite #312
            Tempe, Arizona 85282
13          Debtor’s counsel

14

15

16


               Cassandra                            Digitally signed by
17

18                                                  Cassandra Marino
19
            By:
               Marino                               Date: 2019.06.06
                                                    14:13:24 -07'00'
20                   Trustee’s Clerk

21

22

23

24

25

26

27

28


     Case 2:19-bk-02542-MCW           Doc 17         Filed 06/06/19   Entered 06/06/19 14:20:58   Desc
                                                       Page 4 of 4
